Exhibit 10.4

 

SUBSIDIARY GUARANTY AGREEMENT

 

GUARANTY, dated as of November 23, 2004, is made by EACH OF THE PARTIES
SIGNATORY HERETO (each, a “Guarantor” and, collectively, the “Guarantors”), in
favor of the “Buyers” (as defined below) party to the Securities Purchase
Agreement, dated as of even date herewith (as amended, restated or otherwise
modified from time to time, the “Securities Purchase Agreement”).

 

W I T N E S S E T H :

 

WHEREAS, Global Power Equipment Group Inc., a Delaware corporation (the
“Parent”) and each party listed as a “Buyer” on the Schedule of Buyers attached
thereto are parties to the Securities Purchase Agreement;

 

WHEREAS, it is a condition precedent to the Buyers’ obligation under the
Securities Purchase Agreement that each Guarantor execute and deliver a guaranty
guaranteeing all of the obligations of the Parent thereunder; and

 

WHEREAS, each Guarantor has determined that its execution, delivery and
performance of this Guaranty directly benefit, and are within the corporate
purposes and in the best interests of, such Guarantor;

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Guarantor hereby agrees with the Buyers as follows:

 

SECTION 1. Definitions. Reference is hereby made to the Securities Purchase
Agreement and the “Notes” (as defined therein) issued pursuant thereto (as such
Notes may be amended, restated, replaced or otherwise modified from time to time
in accordance with the terms thereof, collectively, the “Notes”) for a statement
of the terms thereof. All terms used in this Guaranty, which are defined in the
Securities Purchase Agreement or the Notes and not otherwise defined herein,
shall have the same meanings herein as set forth therein.

 

SECTION 2. Guaranty. Each Guarantor hereby unconditionally and irrevocably,
jointly and severally, guarantees the punctual payment, as and when due and
payable, by stated maturity or otherwise, of all Obligations of the Parent from
time to time owing by it in respect of the Securities Purchase Agreement, the
Notes and the other “Transaction Documents” (as defined in the Securities
Purchase Agreement), including, without limitation, all interest that accrues
after the commencement of any action or proceeding under any Bankruptcy Law of
the Parent or any Guarantor, whether or not the payment of such interest is
unenforceable or is not allowable due to the existence of such proceeding), and
all fees, expense reimbursements, indemnifications and all other amounts due or
to become due under the Note (such obligations, to the extent not paid by the
Parent, being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including reasonable counsel fees and expenses of one counsel for all
Buyers) reasonably incurred by the Buyers in enforcing any rights under this
Guaranty. Without limiting the generality of the foregoing, each Guarantor’s
liability hereunder shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the Parent to the Buyers under the
Securities Purchase Agreement and the Notes but for the

 



--------------------------------------------------------------------------------

fact that they are unenforceable or not allowable due to the existence of an
action or proceeding under any Bankruptcy Law involving any Guarantor or the
Parent (each, a “Transaction Party”).

 

SECTION 3. Guaranty Absolute; Limitations on Guaranty; Continuing Guaranty;
Assignments.

 

(a) Each Guarantor, jointly and severally, guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Note,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Buyers with
respect thereto. The obligations of each Guarantor under this Guaranty are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against any Guarantor to enforce such obligations,
irrespective of whether any action is brought against any Transaction Party or
whether any Transaction Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:

 

(i) any lack of validity or enforceability of any Transaction Document or any
agreement or instrument (other than this Guaranty) relating thereto;

 

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Transaction Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Transaction Party or otherwise;

 

(iii) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

 

(iv) any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Transaction
Party; or

 

(v) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Buyers that might
otherwise constitute a defense available to, or a discharge of, any Transaction
Party.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Buyers or any other Person upon the
insolvency, bankruptcy or reorganization of any Transaction Party or otherwise,
all as though such payment had not been made.

 

(b) Each Guarantor, and by its acceptance of Securities, each Holder, hereby
confirms that it is the intention of all such parties that the guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Title 11, U.S. Code or any similar federal or state law for the relief of
debtors (“Bankruptcy Law”), the Uniform Fraudulent

 

-2-



--------------------------------------------------------------------------------

Conveyance Act, the Uniform Fraudulent Transfer Act or any similar federal or
state law to the extent applicable to any Subsidiary Guarantee. To effectuate
the foregoing intention, the Holders and the Guarantors hereby irrevocably agree
that the obligations of such Guarantor will be limited to the maximum amount
that will, after giving effect to such maximum amount and all other contingent
and fixed liabilities of such Guarantor that are relevant under such laws, and
after giving effect to any collections from, rights to receive contribution from
or payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor, result in the obligations of such Guarantor
under its guarantee not constituting a fraudulent transfer or conveyance.

 

(c) This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until the cash payment in full of the Guaranteed Obligations and all
other amounts payable under this Guaranty and shall not terminate for any reason
prior to the Maturity Date and (ii) be binding upon each Guarantor and its
respective successors and assigns. This Guaranty shall inure to the benefit of
and be enforceable by the Buyers and their successors, pledgees, transferees and
assigns. Without limiting the generality of the foregoing sentence, any Buyer
may pledge, assign or otherwise transfer all or any portion of its rights and
obligations under any Note to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Buyer herein or otherwise, in each case as provided in such Note and the
Securities Purchase Agreement.

 

SECTION 4. Waivers. Each Guarantor hereby waives promptness, diligence, notice
of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Buyers exhaust any
right or take any action against any Transaction Party or any other Person or
any Collateral (as defined in the Securities Purchase Agreement). Each Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated herein and that the waiver set forth in this
Section 4 is knowingly made in contemplation of such benefits. Each Guarantor
hereby waives any right to revoke this Guaranty, and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

 

SECTION 5. Subrogation. No Guarantor may exercise any rights that it may now or
hereafter acquire against any Transaction Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Guaranty, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Buyers against any Transaction Party or any other Guarantor, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from any
Transaction Party or any other Guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have indefeasibly been paid in full in cash. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the later of the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Guaranty, such amount shall be held in
trust for the benefit of the Buyers and shall forthwith be paid to the Buyers to
be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured,

 

-3-



--------------------------------------------------------------------------------

in accordance with the terms of the Transaction Document, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (a) any Guarantor shall make payment to the
Buyers of all or any part of the Guaranteed Obligations, and (b) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
indefeasibly be paid in full in cash, the Buyers will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment by such Guarantor.

 

SECTION 6. Representations, Warranties and Covenants. Each Guarantor hereby
represents and warrants as follows:

 

(a) Such Guarantor (i) is duly organized, validly existing and in good standing
(to the extent such concept is applicable) under the laws of the jurisdiction of
its organization as set forth on the first page hereof, except to the extent
that the failure to be in good standing would not have a Material Adverse Effect
(as defined in the Securities Purchase Agreement), (ii) has all requisite power
and authority to conduct its business as now conducted and to execute and
deliver this Guaranty, and to consummate the transactions contemplated hereby
and thereby and (iii) is duly qualified to do business and is in good standing
in each jurisdiction in which the character of the properties owned or leased by
it or in which the transaction of its business makes such qualification
necessary.

 

(b) The execution, delivery and performance by such Guarantor of this Guaranty
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on or
otherwise affecting such Guarantor or its properties, (iii) do not and will not
result in or require the creation of any lien (other than pursuant to any
Transaction Document) upon or with respect to any of its properties, and (iv) do
not and will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to it or its operations or any of its properties.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required in connection with the due
execution, delivery and performance by such Guarantor of this Guaranty.

 

(d) This Guaranty, when delivered, will be, a legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor in accordance
with its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, suretyship or other similar laws.

 

(e) There is no pending or, to the best knowledge of such Guarantor, threatened
action, suit or proceeding affecting such Guarantor or to which any of the
properties of such Guarantor is subject, before any court or other governmental
authority or any arbitrator

 

-4-



--------------------------------------------------------------------------------

that (i) if adversely determined, could have a Material Adverse Effect or (ii)
relates to this Guaranty or any transaction contemplated hereby.

 

(f) Such Guarantor (i) has read and understands the terms and conditions of the
Securities Purchase Agreement and the other Transaction Documents, and (ii) now
has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Parent and the
other Transaction Parties, and has no need of, or right to obtain from any
Buyer, any credit or other information concerning the affairs, financial
condition or business of the Parent or the other Transaction Parties that may
come under the control of any Buyer.

 

(g) Such Guarantor covenants and agrees that until indefeasible full and final
payment of the Guaranteed Obligations, it will comply with each of the covenants
(except to the extent applicable only to a public company) which are set forth
in Section 4 of the Securities Purchase Agreement as if such Guarantor were a
party thereto.

 

SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, any Buyer may, and is hereby authorized to, at any time
and from time to time, without notice to any Guarantor (any such notice being
expressly waived by each Guarantor) and to the fullest extent permitted by law,
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by any Buyer to or for the credit or the account of any Guarantor against any
and all obligations of any Guarantor now or hereafter existing under this
Guaranty, irrespective of whether or not any Collateral Agent (as defined in the
Securities Purchase Agreement) or any Buyer shall have made any demand under
this Guaranty and although such obligations may be contingent or unmatured. Each
Buyer agrees to notify the relevant Guarantor promptly after any such set-off
and application made by such Buyer, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Buyers under this Section 7 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Buyers may
have under this Guaranty in law or otherwise.

 

SECTION 8. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any Guarantor, to it at its address set forth on the signature page hereto,
or if to any Buyer, to it at its address set forth in the Securities Purchase
Agreement; or as to either such Person at such other address as shall be
designated by such Person in a written notice to such other Person complying as
to delivery with the terms of this Section 8. All such notices and other
communications shall be effective (i) if mailed (by certified mail, postage
prepaid and return receipt requested), when received or three Business Days
after deposited in the mails, whichever occurs first; (ii) if telecopied, when
transmitted and confirmation is received, provided same is on a Business Day
and, if not, on the next Business Day; or (iii) if delivered, upon delivery,
provided same is on a Business Day and, if not, on the next Business Day.

 

SECTION 9. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES
DISTRICT COURT FOR

 

-5-



--------------------------------------------------------------------------------

THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH GUARANTOR HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH
GUARANTOR HEREBY IRREVOCABLY APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW
YORK AS ITS AGENT FOR SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING AND FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT ITS
ADDRESS FOR NOTICES AS SET FORTH ON THE SIGNATURE PAGE HERETO AND TO THE
SECRETARY OF STATE OF THE STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE
TEN (10) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
BUYERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR IN ANY OTHER
JURISDICTION. EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS GUARANTY.

 

SECTION 10. WAIVER OF JURY TRIAL, ETC. EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS GUARANTY, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION HEREWITH EACH GUARANTOR CERTIFIES THAT NO OFFICER, REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY BUYER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY
BUYER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO
ENFORCE THE FOREGOING WAIVERS. EACH GUARANTOR HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE BUYERS ENTERING INTO THIS AGREEMENT.

 

SECTION 11. Subordination; Release of Guarantors.

 

(a) Notwithstanding anything herein to the contrary, each Guarantor hereby
agrees for itself and its successors and assigns, and each Buyer, by acceptance
of this Guaranty,

 

-6-



--------------------------------------------------------------------------------

shall be deemed to have agreed, that this Guaranty shall be subject to the
provisions of Section 14 of the Notes, and to the extent and in the manner set
forth in such Section 14 of the Notes, all the obligations, including the
Guaranteed Obligations, represented by this Guaranty are subordinate in right of
payment to the prior payment in full in cash of all Senior Indebtedness now
outstanding or hereafter incurred, all as more fully set forth in Section 14 of
the Notes.

 

(b) Notwithstanding anything herein to the contrary, each Guarantor hereby
agrees for itself and its successors and assigns, and each Buyer, by acceptance
of this Guaranty, shall be deemed to have agreed, that if any Guarantor is
released as a guarantor under and in accordance with the “Subsidiary Guaranty”
as defined in the Senior Credit Agreement, such Guarantor automatically shall be
released as a guarantor hereunder without consent of the Buyers or any further
action by any party hereto or to the Securities Purchase Documents.

 

SECTION 12. Miscellaneous.

 

(a) Each Guarantor will make each payment hereunder in lawful money of the
United States of America and in immediately available funds to the Buyers, at
such address specified by the Buyers from time to time by notice to such
Guarantor.

 

(b) No amendment or waiver of any provision of this Guaranty and no consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by such Guarantor and the Buyers, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

(c) No failure on the part of any Buyer to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver hereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The rights and remedies of the
Buyers provided herein are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law.

 

(d) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

(e) This Guaranty shall (i) be binding on each Guarantor and its respective
successors and assigns, and (ii) inure to the benefit of the Buyers and their
respective successors, transferees and assigns. Without limiting the generality
of clause (ii) of the immediately preceding sentence, any Buyer may assign or
otherwise transfer its rights and obligations under the Securities Purchase
Agreement or any other Transaction Document to any other Person, and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted to the Buyers herein or otherwise. None of the rights or obligations of
any Guarantor hereunder may be assigned or otherwise transferred without the
prior written consent of the Buyers.

 

(f) This Guaranty represent the entire agreement of each Guarantor and the
Buyers with respect to the subject matter hereof, and there are no promises,
undertakings,

 

-7-



--------------------------------------------------------------------------------

representations or warranties by any Buyer relative to the subject matter
thereof not expressly set forth or referred to herein.

 

(g) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

 

(h) THIS GUARANTY (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER
TRANSACTION DOCUMENT) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
THEREIN WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by an
officer thereunto duly authorized, as of the date first above written.

 

DELTAK, L.L.C. By:  

/s/ Larry Edwards

Name:

 

Larry Edwards

Title:

 

Chief Executive Officer

Address:

 

6120 S. Yale, Suite 1480 Tulsa, OK 74136

 

BRADEN MANUFACTURING, L.L.C. By:  

/s/ Larry Edwards

Name:

 

Larry Edwards

Title:

 

Chief Executive Officer

Address:

 

6120 S. Yale, Suite 1480 Tulsa, OK 74136

 

DELTAK CONSTRUCTION SERVICES, INC. By:  

/s/ Larry Edwards

Name:

 

Larry Edwards

Title:

 

Chief Executive Officer

Address:

 

6120 S. Yale, Suite 1480 Tulsa, OK 74136

 

BRADEN CONSTRUCTION SERVICES, INC. By:  

/s/ Larry Edwards

Name:

 

Larry Edwards

Title:

 

Chief Executive Officer

Address:

 

6120 S. Yale, Suite 1480 Tulsa, OK 74136

 